Rockwell D. Colaneri, J.
At the defendant’s arraignment before this court, Part I of the Traffic Court, First District Court of Suffolk County, held at Hauppauge, New York, the defendant’s attorney moved to dismiss the information charging *723the defendant with driving while intoxicated in violation of subdivision 2 of section 1192 of the Vehicle and Traffic Law, on the ground that this court lacked jurisdiction. The court reserved its decision on the motion.
Apparently, the alleged offense occurred within the boundaries of the Incorporated Village of Patchogue, Town of Brookhaven, Suffolk County, and the defendant argues that the Village Court has exclusive and original jurisdiction pursuant to the provisions of section 182 of the Village Law. Section 182 of the Village Law provides that a police Justice of the village may hold a Court of Special Sessions and have “ in the first instance exclusive jurisdiction ’ ’ to try misdemeanors committed within the village. This section was last amended in 1961. In 1962, section 16 of article VI of the New York State Constitution created a District Court and provided that it would have such jurisdiction as may be provided by law. In 1963, the Legislature passed the Uniform District Court Act which provided that the District Court, as a Court of Special Sessions, would have original concurrent jurisdiction with any Police Justices over all misdemeanors committed within the territorial jurisdiction of both courts. (UDCA, § 20.01; L. 1963, ch. 565.) The court finds that the District Court has jurisdiction, and the motion to dismiss is denied.